Citation Nr: 1027129	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a chin disorder.

3.  Entitlement to service connection for a head disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2006 and September 2009, the Board remanded the claims 
on appeal for additional evidentiary development.

In January 2008, the Veteran raised the issue of entitlement to 
service connection for hearing loss.  The matter has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims pertaining to service connection for 
cervical spine, chin, and head disorders and he has otherwise 
been assisted in the development of such claims.

2.  While on active military duty in November 1962, the Veteran 
was involved in a motor vehicle and sustained a contusion to the 
right shoulder, laceration of the lower lip, two chipped teeth, 
hematoma behind the right ear, multiple facial abrasions and 
ecchymosis and swelling of the eyes

3.  The Veteran's current statements as to experiencing 
continuing cervical spine, chin, and head symptoms during active 
duty service and continuously since that time are competent, non-
credible, non-probative evidence.

4.  A cervical spine disorder was not incurred during the 
Veteran's military service.

5.  A chin disorder was not incurred during the Veteran's 
military service.

6.  A head disorder was not incurred during the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a cervical spine disorder are not met.  38 U.S.C.A. §§ 1131, 
1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for the establishment of service connection for 
a chin disorder are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  The criteria for the establishment of service connection for 
a head disorder are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated in January 2002, March 2005, November 2006 
and March 2009.  Additionally, the February 2004 Statement of the 
Case (SOC) explained the general criteria to establish a claim 
for entitlement to service connection.  The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further VA 
medical records, private treatment records and other Federal 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Furthermore, the letters dated in November 2006 and 
March 2009 provided information concerning both the disability 
rating and effective date elements of a pending claim for 
benefits.

The relevant notice information must have been timely sent.  The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, 
the initial VCAA notice correspondence preceded issuance of the 
rating decision on appeal, and thus met the standard for timely 
notice.  There is no indication of any further available evidence 
or information to be associated with the record.  The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
(STRs), records of VA and private outpatient treatment, and 
arranging for the Veteran to undergo VA Compensation and Pension 
examinations in March 2009 and December 2009.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 
16 Vet. App. 370 (2002).  In support of his claims, the Veteran 
has provided additional private treatment records, and several 
lay statements.  He has not requested the opportunity to appear 
at a hearing at any point.  The record as it stands includes 
sufficient competent evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims on the merits.

In its decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

Analysis of the Claims

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  Service connection may 
also be granted for a disease diagnosed after discharge, where 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Cervical Spine

The Veteran claims that service connection is warranted for a 
cervical spine disorder based on service incurrence.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that service 
connection is not warranted for a cervical spine disorder and the 
appeal will be denied.  The competent and probative evidence of 
record associates the Veteran's claimed cervical spine disorder 
with one or more post-service injuries, and does not indicate or 
suggest that his cervical spine disorder is due to an incident of 
his service. 

As an initial matter, the Veteran has alleged that while in 
Barbados, he was attacked by unnamed civilians and that he was 
rescued by Naval personnel.  Although the Veteran is competent to 
report such an incident, he is not credible.  In July 2004, the 
RO received copies of deck logs of the Veteran's in-service Naval 
vessel for the period it was in Barbados.  There is no mention in 
these records of such an extraordinary incident that would be 
expected to have been recorded, as it involved the attack by 
foreign national personnel upon a U.S. service member and would 
likely have been reported to command authorities.  Moreover, to 
the extent that they would support the factual occurrence of such 
an incident (i.e., as opposed to evidence on onset of symptoms or 
other medical data), service treatment records are silent as to 
treatment for or complaints of injuries sustained in a beating 
while in Barbados.  

Service treatment records demonstrate that the Veteran was 
involved in a motor vehicle accident on November 11, 1962.  In 
that incident, he was a passenger in the vehicle.  The Veteran 
was taken to a private hospital in Rockingham, North Carolina.  A 
treatment summary from that hospital provides that he received 
treatment for a contusion with ecchymosis and swelling of the 
tissue around both eyes, a hematoma on the back of the right ear 
and numerous abrasions over the face, two chipped teeth on the 
right side, laceration of the lower lip, and contusion of the 
right shoulder.  X-rays of the skull, right shoulder and left 
thumb were negative for fracture.  The Veteran was discharged 
from the hospital on November 13, 1962.  After the Veteran's 
discharge from the hospital, the service treatment records are 
absent any complaints of, treatment for, or diagnosis of a 
cervical spine disorder.  Rather, clinical evaluation upon 
separation in March 1964 indicated that the head and spine were 
within normal limits.  

After service, the first medical evidence of record was of a 
cervical spine disorder was a January 1998 x-ray report, which 
noted incidental degenerative changes in the lower cervical 
spine.  A subsequent radiographic report, dated in November 1998, 
demonstrated facet osteoarthritis throughout the cervical spine.  
There was no evidence of disc degeneration or old fractures.  The 
examiner noted that the Veteran had a history of being involved 
in an automobile accident.  
 
A review of the subsequent treatment records demonstrates 
additional post-service injuries.  In May 2005, the Veteran was 
receiving treatment for cervical spine pain attributable to a 
work-related injury.  At that time, the Veteran stated that he 
had injured his neck in 2001 and since then he had been receiving 
occasional neck massages and wished to receive this treatment 
from the VA.  Also in May 2005, the Veteran disclosed to his 
physical therapist that he was receiving treatment for his third 
work-related injury since 2000.  The Veteran was experiencing 
radiating neck pain and headaches attributable to an automobile 
accident.  

In March 2009, the Veteran was afforded a VA examination.  
Service treatment records regarding the Veteran's motor vehicle 
accident were not available to the examiner.  However, the 
Veteran self-reported that he had injured his neck in a motor 
vehicle accident during service and he was currently experiencing 
cervical spine pain.  

The examiner indicated that he was unable to resolve the question 
of whether the Veteran's cervical spine disorder was related to 
the in-service injury without resorting to mere speculation 
because he had not been reviewed the records that documented the 
nature of the in-service injury.  There was evidence that the 
Veteran had sustained multiple injuries to the cervical spine 
since his discharge from service.  There was objective evidence 
that the Veteran had sustained an injury to the cervical spine in 
2001 and was involved in a motor vehicle accident in 2005.  The 
examiner, however, also opined that if the Veteran was thrown 
from a vehicle, it was certainly within the realm of possibility 
that his current cervical spine disorder was attributable to the 
in-service accident.

As the March 2009 examiner had not reviewed the service treatment 
records relating to the Veteran's in-service automobile accident, 
the matter was remanded for an additional opinion.  In December 
2009, a VA examiner opined that there was no nexus between the 
Veteran's current cervical spine complaints and his period of 
service.  The examiner's opinion was based on a review of the 
medical records, the medical literature, and his clinical 
experience.  He reasoned that there was no evidence of a cervical 
spine condition during service.  Additionally, there was no 
evidence that the in-service motor vehicle accident caused any 
type of cervical spine problem.  Rather, it was clear from the 
Veteran's own history that he had been involved in multiple motor 
vehicle accidents and his cervical spine symptomatology really 
only became noticeable in 2000/2001.  

The Board finds that the preponderance of the evidence is against 
a finding that a cervical spine disorder was incurred due to an 
incident of the Veteran's service.  Firstly, the law recognizes 
that a significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed Cir. 2000).  Here, the Board finds that the 
considerable gap in time between references to cervical spine 
complaints from service discharge in 1964 to 1998 militates 
against the probative value of the Veteran's account of his 
symptoms prior to 1998.  The Board accordingly finds that the 
Veteran's account concerning the occurrence of cervical spine 
symptoms prior to 1998 lacks credibility.

As to the medical opinion evidence in this case, the Board notes 
that there are conflicting opinions.  The United States Court of 
Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the 
opinion of one competent medical expert over that of another when 
the Board gives an adequate statement of reason or bases.  It is 
the responsibility of the [Board] ... to assess the credibility 
and weight to be given to evidence."  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In support of the claim is a March 2009 VA examiner's opinion 
which was provided after the Veteran gave a history of an in-
service injury to the cervical spine during a motor vehicle 
accident.  The Veteran also gave a history of post-service 
injuries to the cervical spine.  Notwithstanding this factor, the 
VA examiner opined that if the service treatment records verified 
that the Veteran was thrown from a vehicle then "it was at least 
as likely as not that his neck injury is related to his injury in 
the military."   The examiner, however, acknowledged that he had 
not reviewed the relevant service treatment records.  

The examiner's observation of the lack of information in 
particularly noteworthy as it evinces a lack of knowledge as to 
the accurate circumstances of the in-service event and its 
aftermath.  Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. 
Brown, 8 Vet. App. 342 (1995); see also Jones (Stephen) v. West, 
12 Vet. App. 383 (1999); (Where a veteran with service- connected 
PTSD sought service connection for the residuals of a broken leg, 
sustained in a motorcycle accident. His treating physician opined 
that "thrill seeking behavior," typical in PTSD patients, in part 
had caused the veteran's recklessness. However, evidence was of 
record indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had exercised 
care when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn. The Court found the 
physician's opinion not sufficient to well-ground the claim under 
then applicable law, because although the veteran was competent 
to testify as to the sequence of events of the accident, the 
physician was not an eyewitness to the accident, so that any 
opinion regarding what actions or sequence of events caused the 
accident was outside the scope of his competence).

In contrast is the December 2009 VA examiner's opinion, which was 
rendered after a physical evaluation of the Veteran and a review 
of the relevant service and post-service treatment records.  The 
December 2009 examiner concluded there was no nexus between the 
Veteran's current cervical spine complaints and his period of 
service.  In formulating his conclusion, and in contrast to the 
above-cited March 2009 opinion, the December 2009 VA examiner 
specifically pointed to an absence of medical evidence of a 
cervical spine disorder post-injury and for many years 
thereafter.  

Essentially, the competent evidence distinctly identifies one or 
more post-service injuries as the cause of cervical spine 
pathology.  By comparison, the preponderance of the probative 
(i.e. informed and competent) evidence is against a finding of a 
cause-and-effect relationship between the cervical spine symptoms 
and service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); 38 C.F.R. § 3.303(d).  See also Duenas 
v. Principi, 18 Vet. App. 512, 516 (2004).

For these reasons, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for a 
cervical spine disorder.  As the evidence preponderates against 
the claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Chin Disorder & Head Disorder

The Veteran claims that service connection is warranted for a 
chin and head disorder, based on the  same motor vehicle accident 
and the alleged attack by civilians in Barbados - his account as 
to the latter event having been specifically found to be .  
Having carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
Veteran's chin disorder and head disorder are not related to his 
service and the claims will be denied.

As noted, there is no objective evidence in the record that the 
Veteran was the victim of an assault while in Barbados, and the 
Veteran's service treatment records are silent for complaints, 
findings, or diagnosis of a chin or a head disorder.  As 
previously noted, in the November 1962 motor vehicle accident, 
the Veteran sustained a contusion with ecchymosis and swelling of 
the tissue around both eyes, a hematoma on the back of the right 
ear and numerous abrasions over the face, two chipped teeth on 
the right side, laceration of the lower lip, and contusion of the 
right shoulder.  X-rays of the skull were negative for fracture.  
Subsequent service treatment records are absent complaints, 
findings, or diagnosis of a chin or a head disorder.  Rather, 
clinical evaluation upon separation, in March 1964,  indicated 
that the examination of the head and face was within normal 
limits.  

After service, the Veteran has been involved in multiple motor 
vehicle accidents and sustained several work-related injuries.  
In May 2005, the Veteran related that he had sustained three 
work-related injuries since 2000.  At that time, the Veteran was 
presenting with complaints of neck pain and headaches, which were 
attributed to an automobile accident.  

In December 2009, a VA examiner opined that there was no nexus 
between the Veteran's current headaches and his period of 
service.  The examiner's opinion was based on a review of the 
medical records, the medical literature, and his clinical 
experience.  He reasoned that there was no evidence of headache 
disorder during service or that the in-service motor vehicle 
accident resulted in any type of headache problem.  

With regards to claimed chin disorder, upon VA examination dated 
in December 2009, a VA examiner opined that it was less likely as 
not that the in-service motor vehicle accident caused the 
Veteran's current temporomandibular joint (TMJ) problems.  
Although the in-service motor vehicle accident resulted in two 
chipped teeth and laceration of the lower lip, the Veteran's jaw 
was not fractured during the accident.  Additionally, the 
remaining service treatment records do not reveal any complaints 
or treatment for TMJ syndrome.  

The only medical opinions of record that addressed the etiology 
of the Veteran's chin and head disorders are against the claim.  
The opinions took into account an examination, a review of the 
record, and lay evidence, and were supported by a rationale.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 
8 Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical professionals 
with full access to and review of the Veteran's claims folder).

As noted, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Jandreau.  Further, after a 
determination of competence is made, the Board is further 
obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (2006); see Owens v. Brown, 
7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  In the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

The Board finds that the service records, the normal separation 
examination and the lack of complaints or treatment for a chin or 
a head disorder for many years after service far more probative 
than a remote statement of in-service onset and continuity.  
Furthermore, the Veteran's current allegations are in direct 
conflict with his in-service denials upon separation, thereby 
establishing that he is not credible in his account.  Therefore, 
based upon the lay and medical evidence, the Board finds that the 
Veteran's assertions of in-service onset and continuity of chin 
and head symptoms are not credible and do not provide a basis to 
establish service connection.

In conclusion, the preponderance of the evidence is against the 
claims and service connection for a chin disorder and a head 
disorder must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a chin disorder is denied.

Service connection for a head disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


